FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 3-31-2021, with respect to claims 1-14 have been fully considered and are persuasive.  The prior art rejections cited in the last pending office action have been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Figure 3, elements: 310 and 312 are not reflected in lines 14-17 of claim 1.  Specifically, lines 14-15 of the claim should disclose a second response by the server as shown in Figure, 3: 310 and lines 16-17 should disclose a third response confirming the booking as shown in Figure 3, 312.  Appropriate correction is required.
Figure 3, elements: 310 and 312 are not reflected in lines 14-18 of claim 7.  Specifically, lines 14-15 of the claim should disclose a second response by the server as shown in Figure 3: 310 and lines 16-18 should disclose a third response confirming the booking as shown in Figure 3, 312.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 recite the limitation "the circuitry".  There is insufficient antecedent basis for this limitation in these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
U.S. Patent Application 2003/0235282 by Sichelman et al discloses receiving a first phone call by a passenger of a passenger device to book a ride wherein a phone number of the first phone call is associated with a pick-up location in a geographical location of a passenger and an IVR menu is sent to the passenger in order for the passenger to select further options in regards to the booking (paragraphs: 0047-0056)
WO2012/02778 by Gosney (prior art as cited in IDS filed by Applicant) discloses a server establishing a second phone call to a passenger device (page 11, lines 29-35)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HASHEM whose telephone number is 571-272-7542.  The examiner can normally be reached on Monday and Thursday from 10 a.m. to 7 p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/Primary Examiner, Art Unit 2653